Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              August 07, 2019

The Court of Appeals hereby passes the following order:

A20A0127. GUDE v. THE STATE.

      Upon consideration of Appellee’s Motion to Transfer the appeal to the
Supreme Court, it is hereby ordered that the Motion is GRANTED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/07/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.